BELCHER, Judge.
The conviction is for the misdemeanor offense of unlawful assembly under Arts. 439 and 449, V.A.P.C.; the punishment, a fine of $100.
This is a companion case to Shelton et al v. State, No. 34,062, this day decided. The appellant and five others were jointly charged with the offense as therein shown. Severances were granted to the appellant and Robert Lynn Simpson and only the appellant is on trial in this case.
The evidence of the state is substantially the same as that introduced in the Shelton case, except that it shows more fully the acts and conduct of the appellant at the time and place in question.
The appellant, a female of the white race, testified in her own behalf and called several witnesses whose testimony supported her version of the facts. While testifying, she admitted going to Burleson’s Restaurant in the union station, but states that she did not arrive until about 6:45 P.M. She further stated that she stood with others near the entrance of the restaurant, but that she did not go there for the purpose of preventing persons from entering the restaurant.
The jury resolved the issues of fact against the appellant and, the evidence being sufficient to support the conviction, the judgment is affirmed.
Opinion approved by the Court.